         Case 1:21-mj-00014-GMH Document 16 Filed 03/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :      Crim No. 21-mj-14 (GMH)
                                              :
ANTHIME JOSEPH GIONET,                        :
                                              :
                       Defendant.             :

                         NOTICE OF APPEARANCE OF COUNSEL

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, respectfully informs the Court that Assistant United States

Attorney Christopher B. Brown, at telephone number 202-252-7153, is entering his appearance as

co-counsel in this matter on behalf of the United States.


                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793

                                      By:     /s/ Christopher B. Brown
                                              Christopher B. Brown, D.C. Bar No. 1008763
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Telephone: (202) 252-7153
                                              Fax: (202) 514-6010
                                              Christopher.Brown6@usdoj.gov
